Title: To Thomas Jefferson from André Limozin, 2 September 1786
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 2nd Septembr 1786.

I am indebted to the two Letters your Excellency hath honored  me with the 17th and 19th ultimo. I have given hint of the Contents of the first to the young Robertson, who ever since he received that and which your Excellency wrote to him, promised to call again upon me, but never did it before this day to make again more and more complaints on Mr. Ruelon’s behavior towards him. I am not all surprised about it, because such is the Case with almost all the American Ships which come here with Tobacco belonging to the Contract of Mr. Robt. Morris. He refuseth to allow no other Liquor to drink to the Sailors of the Ship Le Couteulx but water, when they are even working from Morning to night, and he hath got liberty from the Admiralty to lodge and confine in the gaol those who refuse to work because it is customary to give them a Small allowance of Spirit, when the owners dont give them Small Rum or Small Syder to drink and some of these poor People are confined, because they have no body whose protection they are intitled to claim for their defense. I am told that they are to remain there so long as the Ship sails, and after that they will have the liberty to look out for some other Ship. Such behavior is quite contrary to the instructions and orders sent to me by Mr. Thoms. Barclay, which I am not intitled to comply with. I am indeed very sory to see these Poor fellows vexed, and they think that I refuse to assist them in their distress. I had the misfortune to be yesterday on the way for some Mercantile business when your Second was brought to my House by Mr. Bassville. I did my self the honor to call this day at his Lodgings to have the honor to pay him my visit and likewise to both Mr. Robt. Morris’s sons. But I was informed that they arrived in this Town the 31st August in the Evening and had left it this Morning very early towards 6 oClock. Thus I was very much disapointed to be Deprived of the pleasure to make their acquaintance and to shew them the most particular regard I pay to your recommendation.
Being this day very busy I have desired the young Robertson to call tomorrow upon me and I should look out to see how to procure him justice, for he complains sadly how ill he is used.
Having received no answer from your Excellency to my Letter of the 11th instt. I am afraid it did not reach you therefore take the freedom to send a Copy of it.
I remain with the highest regard Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

